Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 10/28/2021, have been entered and made of record.

Claims 1-12 are pending with claims 1 and 6-7 and 9-12 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 10/28/2021 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). See the rejection below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “at most one terahertz radiation transmitter for multiple receivers” is a new subject matter. In Specification, Fig. 1, para. 0042, is disclosed “one out of every five pixels is a transmitter”. It appears that every one of five pixels is a transmitter for all the receivers. Therefore, in Specification is disclosed a plurality of transmitters (not at most one transmitter) for all the receivers.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1]

Regarding claim 1, Sengupta meets the claim limitations as follows:
A sensor (i.e. THz Silicon Receiver) for a terahertz imaging system integrally achievable in semiconductor technology [Fig. 2, 3: ‘a silicon-based Terahertz imaging system’; para. 0023], comprising:

an analysis area [Fig. 2, 10, 15, 29: object];

a flat substrate of semiconductor material [Note: no specific semiconductor material is described in Specification] located at a distance from the analysis area, with no lens interposed between the substrate and the analysis area (i.e. lens-less receiver) [Fig. 2; para. 0096: ‘a lens-less multipixel THz receiver with antenna’]; and 

[Fig. 3, 4, 5; para. 0097-00: ‘a 4x4 pixel imager chip’]; 

at most one terahertz radiation transmitter (i.e. THz Silicon Source) [Fig. 10, 15] for multiple receivers (i.e. Silicon chip), arranged on the substrate, the distance between the substrate and the analysis area being such that radiation emitted by the transmitter is reflected by the analysis area towards multiple receivers [Fig. 29 shows a configuration where radiation emitted by transmitter is received by multiple receivers] whereby the multiple receivers are presented together with an image in the frequency domain (i.e. Fourier transform) [Fig. 15A: Fourier Transform of Object Plane; para.0126: ‘obtain a high SNR image of the Fourier transform of the object’].
Sengupta does not disclose explicitly the following claim limitations (emphasis added):
at most one terahertz radiation transmitter … arranged on the substrate;
whereby the multiple receivers are presented together with an image in the frequency domain.
However in the same field of endeavor Debray discloses the deficient claim as follows: 
at most one terahertz radiation transmitter (i.e. an emitter 103) … arranged on the substrate [Fig. 1; para. 0023-0024: an emitter 103 and a detector 104 are on the same substrate 100].
Sengupta and Debray are combinable because they are from the same field of Terahertz imager.

Neither Sengupta nor Debray discloses explicitly the following claim limitations (emphasis added):
whereby the multiple receivers are presented together with an image in the frequency domain.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
whereby the multiple receivers are presented together with an image in the frequency domain (i.e. ‘Fourier Transform means 28’) [Fig. 1; para. 0011].
Sengupta, Debray and Tsujita are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray and Tsujita as motivation to apply Fourier transform for images in frequency domain.


Regarding claim 9, Sengupta meets the claim limitations as follows:
A method of reflecting terahertz imaging [Fig. 2, 3: ‘a silicon-based Terahertz imaging system’; para. 0023] using a lensless sensor [Fig. 3: 4x4 pixel detectors; para. 0096: a lens-less multipixel THz receiver with antenna’], the sensor comprising a substrate of semiconductor material [Note: no specific semiconductor material is described in Specification] transparent (i.e. lens-less permitting terahertz radiation) [Fig. 2; para. 0096: ‘a lens-less multipixel THz receiver with antenna’] to terahertz radiation [Fig. 4, 5, 10; para. 0096, 0103: a silicon substrate], a plurality of terahertz radiation receivers arranged in an array on the substrate [Fig. 3, 4, 5], and at least one terahertz radiation transmitter arranged on the substrate, the method comprising: actuating the transmitter; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
Sengupta does not disclose explicitly the following claim limitations (emphasis added):
at least one terahertz radiation transmitter arranged on the substrate, the method comprising: actuating the transmitter; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
However in the same field of endeavor Debray discloses the deficient claim as follows: 
at least one terahertz radiation transmitter (i.e. an emitter 103) arranged on the substrate [Fig. 1; para. 0023-0024: an emitter 103 and a detector 104 are on the same substrate 100].
Sengupta and Debray are combinable because they are from the same field of Terahertz imager.

Neither Sengupta nor Debray discloses explicitly the following claim limitations (emphasis added):
the method comprising: actuating the transmitter; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
the method comprising: actuating (i.e. trigger control circuit ‘32’) [Fig. 1] the transmitter [Fig. 1: laser light ‘13’ and pulsed laser light]; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain (i.e. ‘Fourier Transform means 28’) [Fig. 1; para. 0011]; and performing an inverse Fourier transform on the frequency domain image (i.e. ‘Fourier Transform means 30’) [Fig. 1; para. 0011] to produce a space domain image.
Sengupta, Debray and Tsujita are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray and Tsujita as motivation to apply Fourier transform for Terahertz images.



Claims 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1] and Hashiba et al. (“Hashiba”) [US 2009/0306510 A1]

Regarding claim 2, Sengupta meets the claim limitations set forth in claim 1.
Sengupta does not disclose explicitly the following claim limitations (emphasis added):
The sensor according to claim 1, wherein a pitch of the array is at least half a wavelength of the radiation within the substrate, and the transmitter takes the place of a receiver in the array.
However in the same field of endeavor Hashiba discloses the deficient claim as follows: 
wherein a pitch of the array is at least half a wavelength of the radiation [para. 0139: ‘no greater than half the wavelength of ultrasonic waves transmitted and received’] within the substrate, and the transmitter takes the place of a receiver in the array.
Sengupta, Debray, Tsujita and Hashiba are combinable because they are from the same field of imaging using wave.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray, Tsujita and Hashiba as motivation to integrate the element pitch of the two-dimensional array 


Regarding claim 5, Sengupta meets the claim limitations set forth in claim 2.
Sengupta does not disclose explicitly the following claim limitations:
The sensor according to claim 2, comprising a plurality of transmitters evenly distributed in the array.
However in the same field of endeavor Debray discloses the deficient claim as follows: 
comprising a plurality of transmitters evenly distributed in the array [Fig. 3-5, 7].
Sengupta, Debray and Hashiba are combinable because they are from the same field of imaging using wave.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray and Hashiba as motivation to integrate a plurality of transmitters evenly distributed in the array as a design choice.



Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1] and Russell (“Russell”) [US Patent No. 5,082,364]

Regarding claim 3, Sengupta meets the claim limitations set forth in claim 1.
Sengupta does not disclose explicitly the following claim limitations:
The sensor according to claim 1, wherein the receivers are heterodyne receivers synchronized on a same local oscillator, whereby each receiver provides phase information (i.e. time of returned signal) representative of a distance travelled by the received radiation from the transmitter [Note: In an imaging range finder or distance measurement, it’s obvious to apply the law of physics “time of returned signal” to determine the distance of a measurement target].
However in the same field of endeavor Russell discloses the deficient claim as follows: 
wherein the receivers [Fig. 1, 2: schematic diagrams of a heterodyne receiver] are heterodyne receivers synchronized on a same local oscillator [Fig. 2: reference oscillator 10c], whereby each receiver provides phase information [Fig. 2: phase detector 36, 48] representative of a distance [Fig. 2: fine/coarse distance measurement] travelled by the received radiation [Fig. 2: Return beam from target 12’ and Transmit beam to target 12] from the transmitter [col. 50-60: ‘a local oscillator in a heterodyne RF receiving system’ using ‘a distance dependent phase’].
Sengupta, Debray, Tsujita and Russell are combinable because they are from the same field of imaging using wave.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray, Tsujita and Russell as motivation to utilize a heterodyne RF receiving system using a distance .


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1], Hashiba et al. (“Hashiba”) [US 2009/0306510 A1] and Proulx et al. (“Proulx”) [US 2007/0167752 A1]

Regarding claim 4, Sengupta meets the claim limitations set forth in claim 2.
Sengupta does not disclose explicitly the following claim limitations:
The sensor according to claim 2, wherein the receivers and transmitter have a hexagonal configuration and are arranged in a honeycomb matrix.
However in the same field of endeavor Proulx discloses the deficient claim as follows: 
wherein the receivers and transmitter have a hexagonal configuration and are arranged in a honeycomb matrix [Fig. 1-5: receive 16 and transmit 12; para. 0025-0036: disclosing ‘rectangular transmit elements 12 positioned at the perimeter of the receive array 14. Alternatively, square, hexagonal or some other shape transmit elements are positioned at the corners, center and/or elsewhere relative to the receive array 16’].
Sengupta, Debray, Tsujita, Hashiba and Proulx are combinable because they are from the same field of imaging using wave.
.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1], Hashiba et al. (“Hashiba”) [US 2009/0306510 A1] and McCullough et al. (“McCullough”) [US 2017/0292919 A1]

Regarding claim 6, Sengupta meets the claim limitations set forth in claim 2.
Sengupta does not disclose explicitly the following claim limitations:
The sensor according to claim 2, comprising a tubular support configured to be applied to an object to analyze and to maintain the sensor at a fixed distance from the object.
However in the same field of endeavor McCollough discloses the deficient claim as follows: 
a tubular support configured to be applied to an object to analyze and to maintain the sensor at a fixed distance from the object [Fig. 1B, 2: the tubular rod 80 supports transmitter 86 and receiver 88 and object support 70; para. 0047].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray, Tsujita, Hashiba and McCollough as motivation to integrate transmitter and receiver on the support rod as a design choice.


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Proulx et al. (“Proulx”) [US 2007/0167752 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1] further in view of Fukasawa et al. (“Fukasawa”) [US 2001/0029436 A1]


Regarding claim 10, Sengupta meets the claim limitations as follows:
A method of reflecting terahertz imaging [Fig. 2, 3: ‘a silicon-based Terahertz imaging system’; para. 0023] using a lensless sensor [Fig. 3: 4x4 pixel detectors; para. 0096: a lens-less multipixel THz receiver with antenna’], the sensor comprising a substrate of semiconductor material [Note: no specific semiconductor material is described in Specification], a plurality of terahertz radiation receivers arranged in an array on the substrate [Fig. 3, 4, 5], and a plurality of terahertz radiation transmitters [Fig. 24C, 29; para. 0142: ‘the 2x2 array transmitter chip] evenly distributed in the array such that each transmitter is adjacent only to receivers, the method comprising: 

locating the substrate at a distance from an object to be analyzed without interposing a lens between the substrate and the object (i.e. lens-less receiver) [Fig. 2; para. 0096: ‘a lens-less multipixel THz receiver with antenna’];

actuating the transmitters one at a time in a sequence resulting in the illumination of a same area of the object to be analyzed from different angles; 

directly acquiring a respective image [Fig. 15B, 18-20 show images acquired by receivers; para.0126: ‘obtain a high SNR image of the Fourier transform of the object’] from signals produced by the receivers in response to each actuation of the sequence; and 

processing the respective images to produce an enhanced space domain image [para.0126: ‘obtain a high SNR image of the Fourier transform of the object’].
Sengupta does not disclose explicitly the following claim limitations (emphasis added):
a plurality of terahertz radiation transmitters evenly distributed in the array such that each transmitter is adjacent only to receivers, the method comprising: 

actuating the transmitter one at a time in a sequence resulting in the illumination of a same area of the object to be analyzed from different angles; 

directly acquiring a respective image from signals produced by the receivers in response to each actuation of the sequence; and processing the respective images to produce an enhanced space domain image.
However in the same field of endeavor Proulx discloses the deficient claim as follows: 
a plurality of terahertz radiation transmitters evenly distributed in the array such that each transmitter is adjacent only to receivers [Fig. 1, 2, 4, 5 show transmitter 12 evenly distributed and adjacent to receivers 16].
Sengupta and Proulx are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta and Proulx as motivation to integrate THz emitters and detectors on a substrate as a design choice.
Neither Sengupta nor Proulx discloses explicitly the following claim limitations (emphasis added):
actuating the transmitter one at a time in a sequence resulting in the illumination of a same area of the object to be analyzed from different angles; 

directly acquiring a respective image from signals produced by the receivers in response to each actuation of the sequence; and processing the respective images to produce an enhanced space domain image.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
(i.e. trigger control circuit ‘32’) [Fig. 1] the transmitter [Fig. 1: laser light ‘13’ and pulsed laser light] one at a time in a sequence resulting in the illumination of a same area of the object to be analyzed from different angles; 

directly acquiring (i.e. ‘Fourier Transform means 18’) [Fig. 1] a respective image from signals produced by the receivers in response to each actuation of the sequence; and processing the respective images to produce (i.e. ‘Fourier Transform means 30’) [Fig. 1]  an enhanced space domain image.
Sengupta, Proulx and Tsujita are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Proulx and Tsujita as motivation to apply Fourier transform for Terahertz images.
Neither Sengupta nor Proulx nor Tsujita discloses explicitly the following claim limitations (emphasis added):
actuating the transmitter one at a time in a sequence resulting in the illumination of a same area of the object to be analyzed from different angles; 
However in the same field of endeavor Fukasawa discloses the deficient claim as follows: 
the method comprising: actuating the transmitter one at a time in a sequence resulting in the illumination of a same area of the object to be analyzed from different angles [Fig. 7; para. 0082, 0083].
Sengupta, Proulx, Tsujita and Fukasawa are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Proulx, Tsujita and Fukasawa as motivation to apply terahertz pulse light in CT imaging.


Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Proulx et al. (“Proulx”) [US 2007/0167752 A1]  further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1] further in view of Fukasawa et al. (“Fukasawa”) [US 2001/0029436 A1] further in view of Horstmeyer et al. (“Horstmeyer”) [US 2015/0036038 A1]


Regarding claim 11, Sengupta meets the claim limitations set forth in claim 10.
Neither Sengupta nor Proulx nor Tsujita nor Fukasawa discloses explicitly the following claim limitations (emphasis added):
The method according to claim 10, wherein the respective images are processed by a ptychography technique using only amplitude information provided by the receivers.

wherein the respective images are processed by a ptychography technique using only amplitude information provided by the receivers [Fig. 3A, 10; para. 0004, 0007, 0032, 0040-0047].
Sengupta, Proulx, Tsujita and Horstmeyer are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Proulx, Tsujita and Horstmeyer as motivation to a ptychography technique for imaging.


Regarding claim 12, Sengupta meets the claim limitations set forth in claim 10.
Neither Sengupta nor Proulx nor Tsujita nor Fukasawa discloses explicitly the following claim limitations (emphasis added):
The method according to claim 10, wherein the respective images are processed by a synthetic aperture microscopy technique using amplitude and phase information provided by the receivers.
However in the same field of endeavor Horstmeyer discloses the deficient claim as follows: 
wherein the respective images are processed by a synthetic aperture microscopy technique using amplitude and phase information provided by the receivers [Fig. 3A, 10; para. 0004, 0007, 0032, 0040-0047].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Proulx, Tsujita and Horstmeyer as motivation to a synthetic aperture microscopy technique for imaging.



Allowable Subject Matter

Regarding claim 7, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PETER D LE/
Primary Examiner, Art Unit 2488